UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4757



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LETRISTA L. WEST,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00412-JRS)


Submitted:   July 31, 2008               Decided:    September 8, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Maloney, MALONEY & DAVID, P.L.C., Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Brian L.
Whisler, Assistant United States Attorney, Patrick Robinson, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Letrista L. West appeals from her conviction for bank

fraud, in violation of 18 U.S.C. § 1344(2) (2000), and aggravated

identity theft, in violation of 18 U.S.C. § 1028A (2000).                    West

challenges whether sufficient evidence existed to support her

convictions and whether the district court erred in admitting

evidence of other acts of misconduct as res gestae and under Fed.

R. Evid. 404(b).       Finding no error, we affirm.

            An indictment charged West with bank fraud based on

opening an account with, and the negotiation of a loan from,

SunTrust Bank.    The     second count, for aggravated identity theft,

was based on the information furnished for the loan.                 In addition,

the   Government sought to introduce evidence of uncharged criminal

activity as res gestae of the crime and under Fed. R. Evid. 404(b).

The Government sought to introduce evidence that West rented an

apartment   in   the    name    of    Lourdes     Santiago;   West    obtained   a

Citicards   credit     card    in    the   name   of   Lourdes   Santiago;   West

obtained a post office box for the purpose of receiving mail in the

name of Lourdes Santiago; and West opened an account with Dominion

Virginia Power in the name of Lourdes Santiago for the apartment

address and attempted to open an account in the name of her

daughter using Santiago’s information.              West moved to exclude the

evidence, arguing that under either res gestae or Rule 404(b), the

Government would need to directly link her as the person furnishing


                                       - 2 -
Santiago’s information.     The court denied the motion.      Prior to

closing arguments, West unsuccessfully moved for a judgment of

acquittal under Fed. R. Crim. P. 29.     The jury found West guilty on

both counts, and she received a fourteen-month sentence on count

one and a consecutive twenty-four month sentence on count two.

          On appeal, West argues that the district court erred in

admitting the Government’s requested evidence of other crimes and

that there was insufficient evidence to support the convictions.

West argues that the district court erred in admitting the evidence

of other crimes because there was an insufficient nexus between

West and the acts and the probative value of the information was

outweighed by its prejudicial effect.

          This   court    reviews   a   district   court’s   ruling   on

admissibility for abuse of discretion. United States v. Queen, 132

F.3d 991, 995 (4th Cir. 1997).          The court “will not vacate a

conviction unless [it] find[s] that the district court judge acted

arbitrarily or irrationally.” United States v. Ham, 998 F.2d 1247,

1252 (4th Cir. 1993).    Evidence of other acts is not admissible to

prove bad character or criminal propensity, but such evidence is

admissible to prove motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.        See Fed.

R. Evid. 404(b); Queen, 132 F.3d at 994-95.         Rule 404(b) is an

inclusive rule, allowing evidence of other crimes or acts except

those which tend to prove only criminal disposition.         Queen, 132


                                - 3 -
F.3d at 994-95; United States v. Rawle, 845 F.2d 1244, 1247 (4th

Cir. 1988).        Evidence of prior acts is admissible under Rules

404(b) and Fed. R. Evid. 403 if:          (1) the evidence is relevant to

an   issue   other    than   the   general    character   of   the   defendant,

(2) necessary, (3) reliable, and (4) the probative value of the

evidence is not substantially outweighed by its prejudicial value.

Queen, 132 F.3d at 997.            An acceptable purpose for evidence of

other crimes is to prove the immediate context, or res gestae, of

the case.    See United States v. Masters, 622 F.2d 83, 86 (4th Cir.

1980).   Other bad acts are admissible when they are intimately

connected with and explanatory of the crime charged so that their

proof is appropriate to complete the story of the crime.               Id.; see

United States v. Powers, 59 F.3d 1460, 1466 (4th Cir. 1995).

             West argues that the fact that Santiago’s information was

furnished to establish credit, a lease, and a utilities account

does not necessarily demonstrate that she was the person who

furnished    the     information.      Considering   the   entirety     of   the

evidence, we conclude that the district court did not abuse its

discretion in admitting the evidence.           See Queen, 132 F.3d at 995.

             West advances a similar theory in arguing that there was

insufficient evidence to support the convictions.                An appellate

court should affirm a conviction challenged for sufficiency of the

evidence if, viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the


                                      - 4 -
essential      elements    of   the   crime     beyond   a   reasonable   doubt.

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Burgos,   94    F.3d    849,    862-63   (4th    Cir.    1996).    A   defendant

challenging a conviction for sufficiency of the evidence bears a

“heavy burden,”        United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995), and “a decision [to reverse for insufficient evidence]

will be confined to cases where the prosecution’s failure is

clear.”     Burks v. United States, 437 U.S. 1, 17 (1978) (footnote

omitted). An appellate court must “consider circumstantial as well

as direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”     United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982) (citations omitted).

            To prove bank fraud, the Government had to establish

beyond a reasonable doubt that West

     knowingly execute[d], or attempt[ed] to execute, a scheme
     or artifice (1) to defraud a financial institution; or
     (2) to obtain any of the moneys, funds, credits, assets,
     securities, or other property owned by, or under the
     custody or control of, a financial institution, by means
     of false or fraudulent pretenses, representations, or
     promises.

18 U.S.C. § 1344.         The elements of aggravated identity theft, 18

U.S.C. § 1028A, are: (1) knowing use, possession, or transfer,

without lawful authority, of the means of identification of another

person and (2) that such conduct occurred during and in relation to

a felony enumerated in 18 U.S.C. § 1028A(c).              See United States v.


                                      - 5 -
Montejo, 442 F.3d 213, 215 (4th Cir.), cert. denied, 127 S. Ct. 366

(2006).   In turn, § 1028A(c)(5) defines an enumerated felony to

include “any provision contained in chapter 63 (relating to mail,

bank, and wire fraud).”

          After thoroughly reviewing the entire record, we conclude

that in this case there was more than sufficient evidence to

sustain the jury’s verdict.   There were numerous indicators that

West was connected to the fraudulent furnishing of Santiago’s

information to obtain the loan and account from SunTrust Bank.   We

therefore affirm the judgment.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 6 -